ALLOWANCE
Claims 1-4 and 26-41 are allowed.
	Regarding applicants’ claim 1, the prior art does not teach or suggest a bonding structure formed on a substrate, the bonding structure comprising, a noble metal layer on the substrate, an indium layer having a first surface, a second surface opposite the first surface, and side surfaces, the first surface of the indium layer on the noble metal layer; and a nickel plating on the second surface and the side surfaces of the indium layer.
	Regarding applicants’ claim 26, the prior art does not teach or suggest a microelectronic device package comprising, a first substrate, a second substrate, and a bond layer between the first substrate and the second substrate, the bond layer around a cavity, the bond layer comprising,Appl. No.: 16/731,788Page 2 of 7 Amendment - 116 TI-78173a noble metal layer on the first substrate, an indium layer on the noble metal layer; and a nickel plating on the indium layer.
	Regarding applicants’ claim 33, the prior art does not teach or suggest a microelectronic device package comprising, a substrate, a noble metal layer on the substrate, an indium layer on the noble metal layer; andAppl. No.: 16/731,788Page 3 of 7 Amendment - 116 TI-78173a nickel plating on the indium layer.
	Further there is no motivation such that one of ordinary skill in the art would have found it obvious to modify known bonding structures such that they conform to the claimed requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784